Chief Justice DURHAM,
opinion:
INTRODUCTION
11 This case presents a single issue on certification from the U.S. District Court for the District of Utah: "Does Utah's wrongful death statute allow an action for the wrongful death of an unborn child?" At the time the claim was filed, Utah's wrongful death statute stated in relevant part that "a parent or guardian may maintain an action for the death or injury of a minor child when the injury or death is caused by the wrongful act or neglect of another." Utah Code Ann. § 78-11-6 (Supp.2006).1
2 Although there is no majority opinion, four members of this court hold that the statute allows an action for the wrongful death of an unborn child; the term "minor child," as used in the statute, includes an unborn child.
BACKGROUND
T3 Appellant Amelia Sanchez received prenatal care at the Mountainlands Community Health Center in Provo, Utah, between December 28, 2005, and April 19, 2006. On April 19, 2006, Ms. Sanchez went to the Utah Valley Regional Medical Center, and it was determined that the fetus had no heartbeat. On April 20, 2006, Ms. Sanchez gave birth to a stillborn male.
T4 Ms. Sanchez and Miguel Carranza, the stillborn child's father, filed suit against the United States in federal district court.2 They alleged medical negligence and requested damages for their pain and suffering, for the wrongful death of their child, and for expenses related to their child's death.
{5 The United States filed a motion in limine to exelude from trial all evidence regarding the plaintiffs' damages for wrongful death. In response, the plaintiffs filed a motion to certify the following question to the Utah Supreme Court: "Does Utah Code Ann. § 78-11-6 allow a claim to be made for the wrongful death of an unborn child?" Noting that the plaintiffs' proposed question for certification is dispositive of the motion in limine and that there is no controlling Utah law, the federal district court granted the plaintiffs' motion to certify. We have jurisdiction pursuant to Utah Code section 78A-3-102(1).
STANDARD OF REVIEW
16 "On certification, we answer the legal questions presented without resolving the underlying dispute." Iverson v. State Farm Mut. Ins. Co., 2011 UT 34, ¶ 8, 256 P.3d 222 (internal quotation marks omitted).
ANALYSIS
17 At the time this claim was filed, Utah's wrongful death statute stated that "a parent or guardian may maintain an action for the death or injury of a minor child when the injury or death is caused by the wrongful act or neglect of another." Utah Code Ann. § 78-11-6 (Supp.2006)3
18 When interpreting statutes, this court's objective "is to give effect to the legislature's intent." Harold Selman, Inc. v. Box Elder Cnty., 2011 UT 18, ¶ 18, 251 P.3d 804 (internal quotation marks omitted). "To discern legislative intent, we look first to the statute's plain language." Id. (internal quotation marks omitted). If the language of the statute yields a plain meaning that does not lead to an absurd result, the analysis ends. LPI Servs. v. McGee, 2009 UT 41, ¶ 11, 215 P.3d 135. "[The statutory text may not be 'plain' when read in isolation, but *914may become so in light of its linguistic, structural, and statutory context." Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 9, 248 P.3d 465.
T9 This court has not yet reached the issue of whether the statute's reference to "minor child" includes an unborn child. See State Farm Mut. Auto. Ins. Co. v. Clyde, 920 P.2d 1183, 1187 n. 4 (Utah 1996). In Clyde, the plaintiffs' minor daughter and her unborn child were both killed in an automobile accident. Id. at 1184. When the plaintiffs sued to recover damages for the death of their unborn grandchild, the court held that the plaintiffs were "not entitled to maintain an action under section 78-11-6" because they did "not qualify as the parents or guardians of [the] unborn child." Id. at 1186. Therefore, the court had no need to "decide the more general question of whether the death of a fetus can ever provide the basis for maintaining an action under section 78-11-6.4 Id. at 1187 n. 4.
110 In my view, a plain language reading reveals that the term "minor child," as used in this statute, includes an unborn child. The statute does not itself define the term "minor child," but in general usage the term "child" may refer to a young person, a baby, or a fetus. Black's Law Dictionary 271 (9th ed. 2009).5 The adjective "minor" is connected to the concept of legal minority: it modifies the term "child" to include a child who has not yet reached the age of majority. Therefore, "minor" sets an upper age limit on the term "child" at majority, but does not set a lower limit. The term "minor," then, may refer to the period from conception to the age of majority, thereby encompassing an unborn child.6
T11 The United States argues that the legislature generally uses "the modifier 'unborn' when it intends to include an unborn child in statutory provisions." The United States is correct that the term "unborn child" appears elsewhere in the Utah Code, even in the same statute as the term "minor." See Utah Code Ann. § 75-7-303(6) (Supp.2011)7 ("[A] parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been *915appointed."). However, the legislature has adopted various formulae in different statutes, and my plain language interpretation of "minor child" in this statute yields no absurd results8 See Encon Utah, LLC v. Fluor Ames Kraemer, LLC, 2009 UT 7, ¶ 73, 210 P.3d 263 ("When statutory language plausibly presents the court with two alternative readings, we prefer the reading that avoids absurd results." (internal quotation marks omitted)).
{12 On the contrary, my analysis results in the recognition of a cause of action for the wrongful death of an unborn child, a conclusion that is consistent with other provisions of the Utah Code. First, this cause of action mirrors the Utah Criminal Code's protection for unborn children. See, e.g., Utah Code Ann. § 76-7-301.1(1) (2008) ("It is the finding and policy of the Legislature ... that unborn children have inherent and inalienable rights that are entitled to protection by the state of Utah pursuant to the provisions of the Utah Constitution."); see also id. § 76-5-201(1)(a) (Supp. 2011) (defining the offense of criminal homicide to include the death of "an unborn child at any stage of its development"). Second, recognizing a cause of action for the wrongful death of an unborn child falls in line with the Utah Judicial Code's statement that "the public policy of this state [is] to encourage all persons to respect the right to life of all other persons, . including ... all unborn persons." Id. § 78B-3-109(1) (2008).
13 In recognizing the existence of this cause of action, I acknowledge that a plaintiff may encounter difficulties in proving causation for the wrongful death of an unborn child. However, "the substantive rights resulting from wrongful death must be protected, regardless of the inherent practical difficulties." Eich v. Town of Gulf Shores, 293 Ala. 95, 300 So.2d 354, 358 (1974).
CONCLUSION
T 14 Utah Code section 78-11-6 allows an action for the wrongful death of an unborn child,9 beginning at conception.10 This decision is limited to the statute as it existed before its amendment in 2009 and thus it does not address whether Utah Code section 78B-3-106(1) allows an action for the wrongful death of an unborn child.
Chief Justice DURHAM authored an opinion, in which Justice PARRISH joined.
Justice LEE authored an opinion, in which Associate Chief Justice DURRANT joined.
Justice NEHRING filed a dissenting opinion.
Justice LEE,
opinion:
€15 The question whether a fetus is a "minor child" under our wrongful death statute is a difficult one. It cannot properly be resolved by simple resort to dictionary definitions of the statutory text, as accepted definitions of "minor child" include both a narrow notion of a child postpartum and also a broader notion that encompasses a child in wtero.
1 16 Thus, Chief Justice Durham's opinion notes that some definitions of "child" encompass a "baby" or "fetus," supra ¶ 101 and *916that "minor" often refers to an individual under the age of a legally recognized minority (without any age floor), supra ¶ 10.2 At the same time, the dissent cites an alternative notion of "child" as referring to a " 'child which has been born."" Infra ¶ 30.
T17 Each side seeks to validate its construction as rooted in the statute's "plain language." Supra ¶ 10; infro ¶ 29. I fail to find a plain answer in the statutory text, however. I view the bare words of the statute to be susceptible to either a broad construction that includes unborn children or a narrow one that excludes them.
{18 Where both parties' interpretations fall within the range of meanings identified in dictionaries, it is unhelpful for the court to rest on the unelaborated assertion that our chosen construction is dictated by the "plain language." Too often, a court's conclusion that statutory language is "plain" is a substitute for careful analysis. At best, such unexplained conclusions are based on a judge's gestalt sense of the best meaning of the words in question. At worst, the bare insistence that statutory language is "plain" is cover (perhaps subconscious) for judicial poli-cymaking.
¶19 Any appearance of the latter is unacceptable. And the former is insufficient, as it gives no guidance to the drafters or targets of legislation as to how this court will interpret statutory language (beyond the unhelpful assurance that we will do what seems best and label it "plain language"). In my view, then, we need to identify the linguistic and statutory cues that persuade us that one interpretation or the other is appropriate.
120 Our commitment to the "plain language" of statutes is "simple to articulate in the abstract, but often difficult to apply in contested cases where both sides offer conceivable constructions of the language in question." Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 9, 248 P.3d 465. "In such cases, the statutory text may not be 'plain' when read in isolation, but may become so in light of its linguistic, structural, and statutory context." Id. "[Wle do not interpret the 'plain meaning' of ... statutory term{[s] in isolation. Our task, instead, is to determine the meaning of the text given the relevant context of the statute (including, particularly, the structure and language of the statutory scheme)." Id. ¶ 12.
4 21 For me, it is the context of the wrongful death statute that resolves the interpretive question presented in this case. Specifically, the basis for interpreting "minor child" to include children in utero is found in the nature and scope of the right of action recognized in the wrongful death statute. A reasonably informed reader would understand that the statute's cause of action encompasses claims for "death or injury" to a "minor child." Utah Code Ann. § 78-11-6 (2006) (emphasis added). In the case of fetal injury, there is no doubt that a cause of action would accrue at the time of a battery or other tortious harm to the fetus. The universal rule, in fact, is that prenatal injuries are actionable when a child survives the tor-tious act3 And given that minor children *917have tort claims when they survive a tortious act in utero, it would be absurd to read the statute to foreclose such claim when the fetus is so battered that he dies in the womb. If a "minor child" includes a fetus who suffers tortious injury, surely that same term encompasses the same kind of being that suffers an even more horrific tortious act.
¶22 A contrary view would yield perverse incentives that the wrongful death statute cannot reasonably be read to countenance.4 If "minor child" did not extend to a fetus, tortfeasors would be better off killing a fetus in the womb (in which case they would escape liability) than to merely injure it (in which case they would be liable for the injuries or post-birth death of a fetus if it happens to be born alive, however fleeting its sojourn outside the womb). "It would be bizarre, indeed, to hold that the greater the harm inflicted the better the opportunity for exoneration of the defendant." Eich v. Town of Gulf Shores, 293 Ala. 95, 300 So.2d 354, 355 (1974). The legislature could not have intended such bizarre results under the wrongful death statute.5 I would read the statute to avoid such absurdities and would resolve the ambiguity in the meaning of "minor child" to preserve a workable legal regime in which unborn children have claims for both personal injury and wrongful death.
123 The dissent's contrary conclusion rests principally on the assertion that this construction of "child" is "peculiar" and that the more "commonly understood" notion of the term "contemplates a child born and capable of separate existence." Infra ¶¶ 34, 36. I do not doubt that the phrase "minor child" is ordinarily used to refer to children postpartum and not in «utero. But the question here is not which usage is ordinary or more common, for it is clear from the legal context of the statute that the legislature was not using "minor child" in its ordinary sense but in a sense that accounts for the undisputed right of a parent to sue for injury to a fetus who survives a tortfeasor's wrongful acts,6
*918T 24 For that reason, the relevant question is not whether "minor child" is ordinarily used to encompass children in utero, but whether those words conceivably could be used in that way. I think the answer to that question is clearly yes. First, the term "child" is used extensively in the popular press to refer to the unborn,7 including in publications (like the New York Times) that could hardly be thought to be tainted by a so-called "anti-abortion political rhetoric," in-fra ¶ 82. And if the unborn count as children, they can hardly be disqualified by the addition of the adjective "minor." The dissent makes no effort to counter the standard meaning of "minor" cited by the majority, which encompasses anyone under the age of eighteen.
125 Case law confirms this understanding of the role of the term "minor." This term simply clarifies that a parent's right to sue for death or injury of a child is eut off when the child reaches the age of majority.8 After the age of majority, the cause of action belongs to the child himself or to his spouse or heir, not to his parent.9
126 Thus, if an unborn person can be called a "child," he can also be called a "minor child." The adjective "minor" changes nothing, except to add an upper-bound after which a parent has no right to sue. And since that construction is possible, I find it unavoidable, as a contrary conclusion attributes to the legislature a bizarre regime in which tortfeasors can avoid liability by killing and not just injuring their vietims and surviving fetuses have claims that are foreclosed for their less fortunate counterparts. I would ground our construction of the statute on that basis and not on the notion that the statutory language is "plain."

. The legislature has since amended the statute to apply only to the injury, not the death, of a minor child. Utah Code Ann. § 78B-3-102 (Supp.2011). At the same time, the legislature amended Utah Code section 78B-3-106(1) to state that "when the death of a person is caused by the wrongful act or neglect of another, his heirs ... may maintain an action for damages against the person causing the death." This decision does not address the certified question as applied to Utah Code section 78B-3-106(1).


. Mountainlands Community Health Center, its employees, and its contracted physicians are Public Health Service employees under 42 U.S.C. § 233(g). The federal district court therefore has jurisdiction under 28 U.S.C. § 1346.


. See supra ¶ 1 n.1.


. In Clyde, the court cited two cases that address the existence of a cause of action for the wrongful death of an unborn child. 920 P.2d at 1187 n. 4. See generally Webb v. Snow, 102 Utah 435, 132 P.2d 114, 119 (1942) (holding that "damages are not awarded for 'loss of the unborn child' itself"); Nelson v. Peterson, 542 P.2d 1075, 1077 (Utah 1975) (citing Webb, 132 P.2d at 119) (holding that there is no cause of action for the wrongful death of a viable fetus). However, these cases do not address Utah Code section 78-11-6 in their analyses. Therefore, the certified question presents this court with a matter of first impression.


. Statutory terms may have different meanings in different statutes. See, e.g., Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶¶ 18-20, 267 P.3d 863. For instance, Utah courts have interpreted the term "child," as used in other statutes, to exclude an unborn child. See Alma Evans Trucking v. Roach, 714 P.2d 1147, 1148 (Utah 1986) (holding that the term "child," when defined to include a posthumous child, refers to "a child which has been born"); Alt. Options & Servs. for Children v. Chapman, 2004 UT App 488, ¶ 35, 106 P.3d 744 (noting that the statute, "'for better or worse, clearly contemplates applicability only to children who have already been born" because it required "[the name, date, and place of birth of the child" (alteration in original) (internal quotation marks omitted)).


. Five other states have addressed whether the term "minor child" includes an unborn child in the context of a wrongful death statute with varying results. Compare Eich v. Town of Gulf Shores, 293 Ala. 95, 300 So.2d 354, 355 (1974) (relying on "[!Jogic, fairness and justice" to interpret "minor child" to include a stillborn fetus), Volk v. Baldazo, 103 Idaho 570, 651 P.2d 11, 14 (1982) ("We hold that a lower age limitation is neither implied [by the term 'minor child'] nor necessary. An unborn viable child traditionally has legal existence and rights and is easily considered within the meaning of the term 'minor child'."), and Moen v. Hanson, 85 Wash.2d 597, 537 P.2d 266, 267 (1975) ("[Nlo lower age limitation is implied by the term ['minor child'], because none is necessary; an unborn viable child traditionally has legal existence, personality and rights, and is easily considered within the 'minor child' definition." (citation omitted)), with Stokes v. Liberty Mut. Ins. Co., 213 So.2d 695, 700 (Fla.1968) (looking to the legislature's use of the term "minor child" in other statutes to hold that a stillborn fetus is not a "minor child"), and Kuhnke v. Fisher, 210 Mont. 114, 683 P.2d 916, 918-19 (1984) (holding that a fetus is not a "minor child" because it falls outside of the statutorily defined "period of minority").


. Although this case involves a 2006 statute, I cite to current versions of other statutes so long as there has been no substantive change from their 2006 versions.


. Rather, recognizing the existence of a cause of action for the wrongful death of an unborn child is a logical result. See Stidam v. Ashmore, 109 Ohio App. 431, 167 N.E.2d 106, 108 (1959) ("Suppose, for example, viable unborn twins suffered simultaneously the same prenatal injury of which one died before and the other after birth. Shall there be a cause of action for the death of the one and not for that of the other? Surely logic requires recognition of causes of action for the deaths of both, or for neither.").


. Thirty-six other states have recognized a cause of action for the wrongful death of an unborn child, some by statute and others by court decision. Amber N. Dina, Comment, Wrongful Death and the Legal Status of the Previable Embryo: Why Illinois Is on the Cutting Edge of Determining a Definitive Standard for Embryonic Legal Rights, 19 Regent U. L.Rev. 251, 255 n. 41, 256 n. 42 (2006).


. Three other state courts have also recognized an action for the wrongful death of an unborn child, beginning at conception. Danos v. St. Pierre, 402 So.2d 633, 638 (La.1981); Connor v. Monkem Co., 898 S.W.2d 89, 92 (Mo.1995); Farley v. Sartin, 195 W.Va. 671, 466 S.E.2d 522, 523 n. 3, 534 (1995).


. See Black's Law Dictionary 271 (9th ed. 2009) (defining "child" as "1. A person under the age of majority.... 5. A baby or fetus").


. See id. at 1086 (defining "minor" as a "person who has not reached full legal age; a child or juvenile"). The Utah Legislature created a similarly top-bounded definition of minority, providing that "[the period of minority extends in males and females to the age of eighteen years." Utah Code Ann § 15-2-1 (2009).


. See Wolfe v. Isbell, 291 Ala. 327, 280 So.2d 758, 761 (1973), superseded by statute as recognized in Mack v. Carmack, 79 So.3d 597, 2011 WL 3963006 (Ala.2011); Scott v. McPheeters, 33 Cal.App.2d 629, 92 P.2d 678, 679 (1939), superseded by statute as recognized by Wilson v. Kaiser Found. Hosp., 141 Cal. 891, 190 Cal.Rptr. 649 (1983); Simon v. Mullin, 34 Conn.Supp. 139, 380 A.2d 1353, 1357 (1977); Greater S.E. Cmty. Hosp. v. Williams, 482 A.2d 394, 396 (D.C.1984); Day v. Nationwide Mut. Ins. Co., 328 So.2d 560, 562 (Fla.Dist.Ct.App.1976); McAuley v. Wills, 251 Ga. 3, 303 S.E.2d 258, 260 (1983); Rapp v. Hiemenz, 107 Ill.App.2d 382, 246 N.E.2d 77, 79 (1969); Grp. Health Ass'n v. Blumenthal, 295 Md. 104, 453 A.2d 1198, 1207 (1983); Thibert v. Milka, 419 Mass. 693, 646 N.E.2d 1025, 1026 (1995); Burchett v. Rx Optical, 232 Mich. App. 174, 591 N.W.2d 652, 655 (1998); Bennet v. Hymers, 101 N.H. 483, 147 A.2d 108, 109 (1958); Smith v. Brennan, 31 N.J. 353, 157 A.2d 497, 504 (1960); Endresz v. Friedberg, 24 N.Y.2d 478, 301 N.Y.S.2d 65, 248 N.E.2d 901, 905 (1969); Woods v. Lancet, 303 N.Y. 349, 102 N.E.2d 691, 695 (1951); Stetson v. Easterling, 274 N.C. 152, 161 S.E.2d 531, 533 (1968); Hopkins v. McBane, 359 N.W.2d 862, 864 (N.D.1984); Williams v. Marion Rapid Transit, Inc., 152 Ohio St. 114, 87 N.E.2d 334, 337 (1949); Pino v. United States, 2008 OK 26, ¶ 17, 183 P.3d *9171001; Carroll v. Skloff, 415 Pa. 47, 202 A.2d 9, 11 (1964), overruled on other grounds by Amadio v. Levin, 509 Pa. 199, 501 A.2d 1085 (1985); Sylvia v. Gobeille, 101 R.I. 76, 220 A.2d 222, 224 (1966); Hall v. Murphy, 236 S.C. 257, 113 S.E.2d 790, 793 (1960); Yandell v. Delgado, 471 S.W.2d 569, 570 (1971); Seattle-First Nat'l Bank v. Rankin, 59 Wash.2d 288, 367 P.2d 835, 838 (1962); see also Restatement (second) or Torts § 869(1) (1965) ("One who tortiously causes harm to an unborn child is subject to liability to the child for the harm if the child is born alive.").


. Encon Utah, LLC v. Fluor Ames Kraemer, LLC, 2009 UT 7, ¶ 73, 210 P.3d 263 ("When statutory language plausibly presents the court with two alternative readings, we prefer the reading that avoids absurd results." (internal quotation marks omitted)); see also State v. Redd, 1999 UT 108, ¶ 12, 992 P.2d 986 ("Where we are faced with two alternative readings, and we have no reliable sources that clearly fix the legislative purpose, we look to the consequences of those readings to determine the meaning to be given the statute.... In other words, we interpret a statute to avoid absurd consequences."); Clover v. Snowbird Ski Resort, 808 P.2d 1037, 1045 n. 39 (Utah 1991) ("When dealing with unclear statutes, this court renders interpretations that will avoid absurd consequences." (internal quotation marks omitted)).


. The dissent hypothesizes "absurdities" in two other statutes that supposedly ensue from a construction that recognizes a wrongful death claim for unborn children, infra ¶¶ 40-45, but the scenarios it imagines are hardly a necessary result of today's decision. Identical terms may be used in different statutes in different ways, and it is our role to construe each statute on its own terms, not to preserve consistency across the various volumes of the state code. The dissent's examples thus tell us nothing of any particular value to the resolution of this case.
First, the notion of a husband acquiring a statutory right to seize a fetus and "adjacent anatomical structures" of his wife upon her abandonment, infre ¶ 43 (citing Utah Code Ann. § 30-2-10), assumes a false equivalence between the abandonment statute and this one. In the context of the cited abandonment provision, "custody of minor children" would naturally be understood to encompass only children living in the household outside the womb, as "custody" is never granted in the dissent's absurd sense of removing a fetus and a womb from a mother and awarding it to a father.
Second, the dissent's hypothetical under the Public Safety Retirement Act is interesting, infra ¶ 44, but hardly telling with respect to the issue presented in this case. I do not know whether a fetus conceived at the time of a covered employee's death would be treated as a statutory beneficiary if the employee had no spouse at the time of death. On first blush that strikes me as plausible. But in any event the answer to that hypothetical tells us nothing about the construction of "minor child" in the wrongful death statute.


. See Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶ 14, 267 P.3d 863 ("[When inter*918preting a statute, we assume, absent a contrary indication, that the legislature used each term advisedly according to its ordinary and usually accepted meaning." (emphasis added) (internal quotation marks omitted)); O'Dea v. Olea, 2009 UT 46, ¶ 32, 217 P.3d 704 (noting that ordinary usage is inferred "in the absence of evidence of a contrary intent").


. See, e.g., Ruth Palaver, Unnatural Selection: The Two-Minus-One Pregnancy, N.Y. Times Mag., Aug. 10, 2011, at MM22 (characterizing a fourteen-week-old fetus created "in a test tube" as a "child"); Lisa Balkan, The Science of Boys and Girls, Motherlode (July 27, 2011, 12:15 p.m.), http://parenting.blogs.nytimes.com/2011/07/27/ the-science-of-boys-and-girls/ ("So, fetuses of different sexes might just be sending different signals from the inside to the outside. But what about the other direction? Are there external influences that determine the sex of a child in the first place?"); James C. McKinley, Jr., Strict Abortion Measures Enacted in Oklahoma, N.Y. Times, Apr. 28, 2010, at A14 ("A second measure ... prevents women who have had a disabled baby from suing a doctor for withholding information about birth defects while the child was in the womb."); Amy Harmon, Burden of Knowledge: Tracking Prenatal Health; In New Tests for Fatal Defects, Agonizing Choices for Parents, NY-June 20, 2004, http://www.nytimes. com/2004/06/20/us/burden-knowledge-tracking-prenatal-health-new-tests-for-fetal-defects-agonizing.html?ref=amyharmon (explaining that the results of a woman's fetal health screening showed that "the child had a high chance of having Down syndrome").


. See, e.g., Burt v. Ross, 43 Wash.App. 129, 715 P.2d 538, 539 (1986) (holding that parents had no wrongful death action for twenty-year-old child because she was over eighteen and therefore "not a minor child for the purposes of the wrongful death statute"); Hanley v. Liberty Mut. Ins. Co., 323 So.2d 301, 302-04 (Fla.Dist.Ct.App.1975) (concluding that a parent's wrongful death action is cut off when her child reaches eighteen years).


. See Utah Code Ann. § 78-11-7 (2006) ("[When the death of a person not a minor is caused by the wrongful act or neglect of another, his heirs, or his personal representatives for the benefit of his heirs, may maintain an action for damages against the person causing the death...."); Switzer v. Reynolds, 606 P.2d 244, 247 (Utah 1980) ("In Utah, ... the wrongful death ... cause of action runs directly to the heirs. ..."); Parmley v. Pleasant Valley Coal Co., 64 Utah 125, 228 P. 557, 558 (1924) (" 'When the death of a person not a minor is caused by the wrongful act or neglect of another, his heirs, or his personal representatives for the benefit of his heirs, may maintain an action for damages against the person causing the death, or, if such person be employed by another person who is responsible for his conduct, then also against such other person.' " (quoting Utah Comp. Laws § 6505 (1917))).